DETAILED ACTION

Claims 23-38 are currently pending and under examination in the instant application. The present application is being examined under the pre-AIA  first to invent provisions. An action on the merits follows.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 1/6/2020 is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement has been considered by the examiner and an initialed and signed copy of the 1449 is attached to this action. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 23-25, and 28-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,555,508, hereafter referred to as the ‘508 patent. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons. 
The ‘508 patent claims represent a species of the instant claims. The only difference between the ‘508 patent claims drawn to a transgenic chicken, a method of immunizing a chicken, isolated cells from the transgenic chicken, and a hybridoma made from the isolated cell from the transgenic chicken and the instant claims drawn to the same subject matter is in the breadth of the binding domain present in the fusion protein encoded by the transcribed gene. Whereas the instant claims broadly recite that the fusion protein comprises a binding domain (claim 23), or an antibody binding domain (claim 24), or a single chain antibody (claim 25), the ‘508 patent claims are limited to fusion protein comprising a binding domain from a heavy-chain only antibody. A heavy-chain only antibody binding domain is a species of binding domains, antibody binding domains, and single chain antibodies. It is well established that a species of a claimed invention renders the genus obvious.  In re Schaumann  , 572 F.2d 312, 197 USPQ 5 (CCPA 1978). Therefore, the claims of the ‘508 patent render the instant claims obvious. 

Claims 23-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,982,062, hereafter referred to as the ‘062 patent. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons. 
 The ‘062 patent claims are drawn to antibody-producing cells isolated from a transgenic chicken and a hybridoma made therefrom. The ‘062 patent claim 1 further recites the structure of a transgenic chicken which is broader than that claimed in the instant application as it does not recite the limitation that the genome of the transgenic chicken comprises an immunoglobulin light chain locus that encodes a light chain constant region but not a light chain variable domain; however, this limitation is present in dependent claim 2. The ‘062 patent claims 5 and 9 further recite the limitations wherein the fusion protein comprising a scaffold comprising a binding domain which is a single chain antibody, or which is not antibody-derived. Thus, the products recited in the ‘062 patent claims render obvious the products of instant claims 23-26, 38-31, and 37-38. 
Note in regards to instant claim 27, that while the ‘062 patent claim 9 does not recite these particular species of binding regions which are not antibody-derived, the specification of the ‘062 patent does define non-antibody derived binding regions as including these embodiments. Further in regards to the methods claimed in instant claims 32-36, while the ‘062 claims do not recite any specific methods, the claims do recite  antibody-producing cells of a transgenic chicken and a hybridoma made therefrom. The specification of the ‘062 patent is identical to that of the instant application and discloses method of making the antibody-producing cells and hybridomas. Note that MPEP 804(II)(2)(a) sets forth instances where it is acceptable to utilize the disclosure of a U.S. patent document in conjunction with its claims for ODP rejections. In particular, the MPEP notes that the portion of the specification that supports the patent claims may be considered. The court in AbbVie Inc. v. Kennedy Institute of Rheumatology Trust pointed out that “this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined.” In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014). The court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003). Thus, the products claimed in the ‘062 patent render obvious both the products and the methods of instant claims 23-38.

Claims 23-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,394,372, hereafter referred to as the ‘372 patent. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons. 
The claims of the ‘372 patent recite all the limitations of the instant claims with the exception that the independent claims do not recite the limitation that the genome of the transgenic chicken comprises an immunoglobulin light chain locus that encodes a light chain constant region but not a light chain variable domain; however, this limitation is present in dependent claim 2. The ‘372 patent claims 5 and 9 further recite the limitations wherein the fusion protein comprising a scaffold comprising a binding domain which is a single chain antibody, or which is not antibody-derived. Thus, the ‘062 patent claims render obvious the inventions of instant claims 23-26, and 28-38. 
Note in regards to instant claim 27, that while the ‘062 patent claim 9 does not recite these particular species of binding regions which are not antibody-derived, the specification of the ‘062 patent does define non-antibody derived binding regions as including these embodiments. Note that MPEP 804(II)(2)(a) sets forth instances where it is acceptable to utilize the disclosure of a U.S. patent document in conjunction with its claims for ODP rejections. In particular, the MPEP notes that the portion of the specification that supports the patent claims may be considered. The court in AbbVie Inc. v. Kennedy Institute of Rheumatology Trust pointed out that “this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined.” In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014). The court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003). As such, the ‘372 patent claims render obvious instant claims 23-38.  

No claims are allowed. 

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633